Exhibit 10.8

AVNET, INC.
2010 STOCK COMPENSATION PLAN 

(As Amended and Restated Effective as of May 8, 2018)

ARTICLE 1
PURPOSE OF THE PLAN 

The Avnet, Inc. 2010 Stock Compensation Plan, as amended and restated, is
intended to advance the interests of the Company by helping Avnet and its
Subsidiaries to attract, retain, and appropriately motivate high caliber persons
to serve as Eligible Employees and Non-Employee Directors, and by providing
incentives to Eligible Employees and Non-Employee Directors that are consistent
with the shareholders’ interest in maximizing the value of Avnet’s Common Stock.

ARTICLE 2
DEFINITIONS 

Unless the context indicates otherwise, the following terms, when used in
capitalized form, shall have the meanings set forth below:

2.1. “Administrator” means—

(a) with respect to each Award granted to an Eligible Employee, the Committee;
and

(b) with respect to each Award granted to a Non-Employee Director, the
Independent Directors.

2.2. “Avnet” means Avnet, Inc.

2.3. “Agreement” means the agreement evidencing an Award granted hereunder,
including any addendum to an Option Agreement relating to Stock Appreciation
Rights. Each Agreement shall be in such form as prescribed or approved by the
Administrator.

2.4. “Award” means a grant under the Plan of an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, or Other Stock Unit Award, as
evidenced by an Agreement.

2.5. “Board of Directors” and “Director” shall mean, respectively, the Board of
Directors of Avnet and any member thereof.

2.6. “Change in Control” means the happening of any of the following:

(a) the acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of Stock or (B) the
combined voting power of the then outstanding voting securities of Avnet
entitled to vote generally in the election of Directors; provided, however, that
none of the following acquisitions shall constitute a Change in Control under
this subsection (a): (i) an acquisition directly from Avnet (excluding an
acquisition by virtue of the exercise of a conversion privilege), (iii) an
acquisition by Avnet, or (iv) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Avnet or any entity controlled by
Avnet; or

(b) individuals who, as of the date of the 2010 annual meeting of Avnet’s
stockholders (the “Determination Date”), constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that an individual who becomes a Director
after the Determination Date shall be treated as a member of the Incumbent Board
if (i) his election, or nomination for election by Avnet’s stockholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board, and (ii) his initial assumption of office does not occur as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(c) A complete liquidation or dissolution of Avnet or the sale or other
disposition of all or substantially all of the assets of Avnet.

2.7. “Code” means the Internal Revenue Code of 1986, as amended.

2.8. “Committee” means the Compensation Committee of the Board of Directors,
which shall consist of three or more Non-Employee Directors appointed by the
Board of Directors; provided, however, that no individual who is not both a
“non-employee director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code shall serve as a
member of the Committee unless there are fewer than two Non-Employee Directors
who satisfy such

 

--------------------------------------------------------------------------------

 



conditions.

2.9. “Company” means Avnet and all its Subsidiaries.

2.10. “Covered Participant” means a Participant who is a “covered employee”
under Code Section 162(m).

2.11. “Eligible Employee” means a regular full-time employee of Avnet or of any
of its Subsidiaries (including any Director who is also a regular full-time
employee of Avnet or a Subsidiary). The term “Eligible Employee” shall also
include an individual retained by Avnet or any of its Subsidiaries to render
services as a consultant or advisor other than services in connection with the
offer or sale of securities in a capital-raising transaction or services that
directly or indirectly promote or maintain a market for Avnet’s securities.

2.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13. “Executive Officer” means an employee designated by Avnet as an executive
officer under Rule 16b-3.

2.14. “Fair Market Value” means, with respect to any date, the closing price (as
reported for the Nasdaq Composite Index) at which shares of Stock have been sold
on such date (or, if such date is a date for which no trading is so reported, on
the next preceding date for which trading is so reported.

2.15. “Grant Date” means, with respect to granting an Award or modification of
an outstanding Award, the date on which the material terms of the Award
(including the number of shares covered by the Award, the conditions for
vesting, lapse of the Period of Restriction, and exercise, and the purchase
price, if any) are established and the Administrator’s action constituting the
making or modification of such Award is completed, without regard to (a) the
date on which the applicable Agreement is executed or (b) whether such Award or
modification is subject to future shareholder approval or other conditions. The
Grant Date for any Award shall not occur before the recipient of the Award
becomes an Eligible Employee or Non-Employee Director, as applicable.

2.16. “Incentive Stock Option” or “ISO” means an Option intended to qualify as
an “incentive stock option” under Section 422 of the Code.

2.17. “Independent Directors” means members of the Board of Directors acting as
a group, each of whom satisfies Avnet’s “Director Independence Standards,” which
are consistent with the director independence requirements established from time
to time by The Nasdaq Global Select Market.

2.18. “Non-Employee Director” means a Director who is not an Eligible Employee.

2.19. “Option” means an Award granted pursuant to Article 5 that gives the
recipient the right to purchase a specified number of shares at a specified
price during a specified term, subject to the terms and conditions of the
applicable Agreement.

2.20. “Optionee” means a person who, at the time in question, holds an Option
that then remains unexercised in whole or in part, has not been surrendered, and
has not expired or terminated. The term “Optionee” also includes any Successor
Optionee.

2.21. “Other Stock Unit Award” means an Award granted pursuant to Article 9.

2.22. “Participant” means an Eligible Employee or Non-Employee Director who has
been granted an Award hereunder.

2.23. “Period of Restriction” means the period during which the transfer of
shares of Restricted Stock is restricted, pursuant to Article 7.

2.24. “Person” means “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act, but excluding Avnet, any Subsidiary, and
any employee benefit plan sponsored or maintained by Avnet or any Subsidiary
(including any trustee of such plan acting as trustee).

2.25. “Performance Criteria” means any of the following criteria as related to
Avnet, any Subsidiary, or any division or other area of Avnet or a Subsidiary:
economic profit, total stockholder return, revenues, sales, net income, earnings
per share, return on equity, cash flow, operating margin, or net worth. In
addition, for any Participant who is not a Covered Participant, Performance
Criteria may include any other criteria selected by the Committee.

2.26. “Performance Objectives” means, for any Award that is contingent in whole
or in part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a calendar year or other specified period for the purpose of
determining the amount of such Award and/or whether such Award is granted or
vested.

2.27. “Plan” means the Avnet, Inc. 2010 Stock Compensation Plan, as set forth
herein and as amended from time to time.

2.28. “Restricted Stock” means an Award of Stock granted pursuant to Article 7.



 

--------------------------------------------------------------------------------

 



2.29. “Restricted Stock Unit” means an Award granted pursuant to Article 8 that
gives the recipient a contractual right to receive cash or shares of Stock upon
the attainment of specified vesting conditions.

2.30. “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange Act.

2.31. “Securities Act” means the Securities Act of 1933, as amended.

2.32. “Stock” means, subject to the adjustment provisions set forth in Article
11, Avnet’s $1.00 par value common stock.

2.33. “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 6 that gives the recipient the right to receive, upon exercise of the
Award, an amount equal to the excess of the Fair Market Value of the shares of
Stock with respect to which the SAR is being exercised (determined as of the
exercise date) over the exercise price set forth in the Agreement. The amount
payable upon exercise of a SAR may be paid in cash, shares of Stock, or a
combination of cash and shares of Stock with an aggregate Fair Market Value
(determined as of the exercise date) equal to the amount described in the
immediately preceding sentence.

2.34. “Subsidiary” means a corporation in which Avnet directly or indirectly
owns more than 50% of the total combined voting power of all classes of capital
stock. The term Subsidiary includes any corporation in which a Subsidiary
described in the immediately preceding sentence owns more than 50% of the total
combined voting power of all classes of capital stock.

2.35. “Successor Optionee” means any person who, under the provisions of Article
5, has acquired from an Optionee the right to exercise an Option, for so long as
such Option remains unexercised in whole or in part, and has not been
surrendered, exercised, or terminated.

ARTICLE 3
SHARES RESERVED FOR THE PLAN 

3.1. General Limitations. Subject to the adjustment provisions set forth in
Article 11, the maximum number of shares of Stock that may be delivered pursuant
to the exercise of Awards granted under the Plan shall be 7,000,000. At no time
shall there be outstanding Awards under the Plan covering more than such maximum
number of shares less the aggregate of the shares of Stock previously delivered
pursuant to the exercise of Options (including the shares of Stock previously
covered by Options surrendered in connection with the exercise of SARs), the
shares of Stock with respect to which stock-settled SARs have been exercised
(without regard to the number of shares of Stock issued upon settlement of such
SARs), and the shares of Stock previously delivered pursuant to the vesting of
Restricted Stock, Restricted Stock Units and Other Stock Unit Awards. The shares
of Stock authorized hereunder shall be in addition to the shares of Stock
authorized for grant under the 2006 Avnet, Inc. Stock Compensation Plan (the
“2006 Plan”), which shall continue to be available for grant under the 2006
Plan. Shares of Stock subject to Awards may consist of authorized but unissued
shares of Stock and/or shares of Stock held in Avnet’s treasury.

3.2. Individual Limitations. No Covered Participant may be granted Awards for
more than 1,000,000 shares of Stock in any calendar year, and no individual may
be granted Options for more than 500,000 shares of Stock in any calendar year.
In addition, no Non-Employee Director may be granted Awards for more than 30,000
shares of Stock in any calendar year; provided, however, that up to 60,000
shares of Stock may be subject to Awards granted to a Non-Employee Director
during the calendar year in which he first joins the Board of Directors or is
first designated as Chairman of the Board of Directors or Lead Director.

3.3. Termination and Expiration of Awards. If an Award is surrendered,
terminates, or expires, whether in whole or in part, the number of shares of
Stock covered by such Award immediately before such surrender, termination, or
expiration shall thereupon be added back to the number of shares of Stock
otherwise available for further grants of Awards hereunder; provided, however,
that the following transactions involving shares of Stock shall not result in
shares of Stock becoming available for subsequent Awards: (a) Stock tendered or
withheld in payment of the exercise price of an Option; (b) Stock tendered or
withheld for taxes; (c) Stock that was subject to a stock-settled SAR or an
Option that was related to a SAR and was not issued upon the net settlement or
net exercise of such SAR; and (d) Stock repurchased on the open market with the
proceeds of an Option exercise.

ARTICLE 4
ADMINISTRATION OF THE PLAN 

4.1. Plan Administration. This Plan shall be administered by the Administrator.
The Administrator shall have full and exclusive power to: (a) construe and
interpret the Plan; (b) establish and amend rules and regulations for the
administration of the Plan; and (c) correct any defect, remedy any omission, and
reconcile any ambiguity or inconsistency in the Plan or any Award in the manner
and to the extent it deems necessary or desirable to carry out the intent of the
Plan and such Award. Subject to Section 4.6, the Administrator may delegate its
authority hereunder to one or more Company officers to the extent

 

--------------------------------------------------------------------------------

 



permitted by and not inconsistent with any requirements of applicable law.

4.2. Committee’s Authority to Grant Awards. In addition to the powers enumerated
in Section 4.1 (and without limiting the generality thereof), the Committee
shall have plenary authority and discretion to determine the time or times at
which Awards shall be granted to Eligible Employees, the Eligible Employees to
whom Awards shall be granted, the number of shares of Stock to be covered by
each such Award, and (to the extent not inconsistent with the provisions of this
Plan) the terms and conditions upon which each such Award may be exercised.
Subject to the requirements of the Plan, the terms and conditions prescribed or
approved for any Agreement with an Eligible Employee shall be entirely within
the discretion of the Committee; and nothing in this Plan shall be deemed to
give any Eligible Employee any right to receive Awards.

4.3. Independent Directors’ Authority to Grant Awards. In addition to the powers
enumerated in Section 4.1 (and without limiting the generality thereof), the
Independent Directors shall have plenary authority and discretion to determine
the time or times at which Awards shall be granted to Non-Employee Directors,
the Non-Employee Directors to whom Awards shall be granted, the number of shares
of Stock to be covered by each such Award, and (to the extent not inconsistent
with the provisions of this Plan) the terms and conditions upon which each such
Award may be exercised; provided that (a) the members of the Committee shall
abstain from participating in any action taken by the Independent Directors with
respect to Awards granted or to be granted to any such members, and (b) no Award
shall be granted to a Non-Employee Director unless such grant is approved by a
majority of the Non-Employee Directors. Subject to the requirements of the Plan,
the terms and conditions prescribed or approved for any Agreement with a
Non-Employee Director shall be entirely within the discretion of the Independent
Directors; and nothing in this Plan shall be deemed to give any Non-Employee
Director any right to receive Awards.

4.4. Actions of the Committee. A majority of the members of the Committee (but
not less than two) shall constitute a quorum, and all acts, decisions or
determinations of the Committee shall be by majority vote of such of its members
as shall be present at a meeting duly held at which a quorum is so present. Any
act, decision, or determination of the Committee reduced to writing and signed
by a majority of its members (but not less than two) shall be fully effective as
if it had been made, taken or done by vote of such majority at a meeting duly
called and held.

4.5. Reporting. The Committee shall deliver a report to the Board of Directors
with reasonable promptness following the taking of any action(s) in the
administration of this Plan, which report shall set forth in full the action(s)
so taken. The Committee shall also file such other reports and make such other
information available as may from time to time be prescribed by the Board of
Directors.

4.6. CEO Input on Award Determinations. The Committee may request
recommendations for individual Awards from the Chief Executive Officer of Avnet
and, to the extent permitted by applicable law, may delegate to the Chief
Executive Officer of Avnet the authority to make Awards to Participants who are
not Executive Officers or Covered Participants, subject to a maximum aggregate
Award amount for such a group and a maximum individual Award amount for any one
Participant, as determined by the Committee. However, only the Committee is
authorized to grant Awards to Executive Officers and Covered Participants, and
the Committee may not delegate such authority.

4.7. Decisions of the Administrator. All determinations and decisions made by
the Administrator pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all Persons and the Company, except to the extent
that the terms of any sale or award of shares of Stock or any grant of rights or
Options under the Plan are required by law or by the Articles of Incorporation
or Bylaws of Avnet to be approved by the Board of Directors or shareholders.

4.8. Law Compliance. Notwithstanding any other provision of the Plan, the
Administrator may impose such conditions on any Award, and the Board may amend
the Plan in any such respects, as the Administrator or the Board determines is
necessary or desirable to avoid adverse consequences under Rule 16b-3, Section
162(m) of the Code, Section 409A of the Code. Section 280G of the Code, or any
other applicable law.

ARTICLE 5
OPTIONS 

5.1. Grant. The Committee may grant Options to Eligible Employees, and the
Independent Directors may grant Options to Non-Employee Directors.

5.2. Exercise Price. The price per share at which Stock subject to an Option may
be purchased shall be determined by the Administrator, and shall be set forth in
the Agreement. In no event shall such exercise price be less than 100% of the
Fair Market Value of the Stock on the Grant Date.

5.3. Term. The term of each Option granted under the Plan shall be such period
of time as the Administrator shall determine, and shall be set forth in the
Agreement; provided, however that, in no event shall an Option be exercisable
after the day before the tenth anniversary of the Grant Date. Unless sooner
forfeited or otherwise terminated pursuant to the terms hereof

 

--------------------------------------------------------------------------------

 



or of the Agreement, each Option granted under the Plan shall expire at the end
of its term, and the term may not be extended. No Option granted hereunder may
be exercised after the expiration of its term.

5.4. Exercisability (Vesting). Each Option granted under the Plan shall become
vested and exercisable, in whole or in part, at such time or times during its
term as set forth in the Agreement; provided, however, that the exercisability
of any Option may be accelerated in whole or in part, at any time, by the
Administrator. Subject to the provisions of the Agreement, each Option granted
under the Plan that has become exercisable pursuant to the preceding sentence
shall remain exercisable thereafter until the expiration of its term as
described in Section 5.3.

5.5. Exercise. To the extent that an Option has become exercisable in accordance
with Section 5.4, such Option may be exercised by written notice to Avnet
stating the number of shares of Stock with respect to which such Award is being
exercised, accompanied by payment in full therefor as prescribed below. After
receipt of such notice and payment, subject to Section 10.6, Avnet shall either
(a) deliver to the Optionee, at the principal office of Avnet or such other
place as Avnet may designate, a certificate or certificates representing the
shares of Stock acquired upon such exercise, or (b) record the stock transfer on
its book and records without the need to issue a physical certificate. In the
discretion of the Administrator, the payment due upon exercise of an Option may
be made (i) by check (certified, if so required by Avnet); (ii) in the form of
certificates representing shares of Stock (duly endorsed or accompanied by
appropriate stock powers, in either case with signature guaranteed if so
required by Avnet) with a Fair Market Value, at the date of receipt by Avnet of
such certificates and the notice above mentioned, equal to the aggregate
exercise price; (iii) by a combination of check and certificates for shares of
Stock; or (iv) in any other manner (including cashless exercise) acceptable to
the Administrator.

5.6. General Modification Rules. The Administrator may, for such consideration
(if any) as it may deem adequate and with the prior consent of the Optionee,
modify the terms of any outstanding Option; provided, however, that except to
the extent permitted by Section 5.7, no Option may be repriced, replaced, or
regranted through cancellation, or by lowering the exercise price of such
Option, without shareholder approval.

5.7. Special Modification in the Event of a Corporate Transaction. In the event
of a corporate transaction (within the meaning of Treas. Reg. 1.424-1(a)(3)),
the Administrator may provide for the assumption or substitution of outstanding
Options, provided that the requirements of Treas. Reg. § 1.424-1(a) are
satisfied with respect to Incentive Stock Options, and the requirements of
Treas. Reg. § 1.409A-1(b)(v)(D) are satisfied with respect to all other Options.

5.8. Special Rules for Incentive Stock Options (“ISOs”). ISOs shall be subject
to the requirements of Section 422 of the Code, including the following (all of
which shall be interpreted consistent with the intent to comply with the
requirements of Section 422 of the Code and not to impose any restrictions that
are not required by Section 422):

(a) Shares Available for ISO Grants. All shares of Stock authorized for Awards
under Article 3 are available to be issued through ISOs; provided, however, that
to the extent required by Section 422 of the Code, canceled Awards shall
continue to be counted against the number of shares available.

(b) Optionee Must Be an Employee. No ISO shall be granted to any individual who
is not an employee of Avnet or a Subsidiary at the time of grant.

(c) Special Rules for 10% Owners. An Incentive Stock Option shall not be granted
to an individual who, immediately before the time the Option is granted, owns
shares of Stock possessing more than 10 percent of the total combined voting
power of all classes of stock of Avnet, unless the Agreement for such Incentive
Stock Option provides that (i) the exercise price is no less than 110 percent
(110%) of the Fair Market Value of the Stock on the Grant Date (determined in
accordance with Treas. Reg. § 1.422-2(f)(1)), and (ii) the Option expires no
later than the fifth anniversary of the Grant Date.

ARTICLE 6
STOCK APPRECIATION RIGHTS (“SARs”) 

6.1. Grant. The Committee may grant SARs to Eligible Employees, and the
Independent Directors may grant SARs to Non-Employee Directors. Each SAR may be
free-standing or related to all or part of an Option. In the discretion of the
Administrator, a SAR related to an Option may be granted at any time before the
related Option is exercised, expires, is terminated, or is surrendered, and may
be modified when the related Option is modified.

6.2. Exercise Price. The exercise price per share for each free-standing SAR
granted under the Plan shall be determined by the Administrator, and shall be
set forth in the Agreement. In no event shall the exercise price be less than
100% of the Fair Market Value of the Stock on the Grant Date.

6.3. Term. The term of each SAR granted under the Plan shall be such period of
time as the Administrator shall determine, and shall be set forth in the
Agreement; provided, however that in no event shall a SAR be exercisable after
the day before the tenth anniversary of the Grant Date. Unless sooner forfeited
or otherwise terminated pursuant to the terms hereof or of the

 

--------------------------------------------------------------------------------

 



Agreement, each SAR granted under the Plan shall expire at the end of its term,
and the term may not be extended. No SAR granted hereunder may be exercised
after the expiration of its term.

6.4. Exercisability (Vesting). Each SAR shall become vested and exercisable, in
whole or in part, at such time or times during its term as set forth in the
Agreement; provided, however, that (a) the exercisability of any SAR may be
accelerated in whole or in part, at any time, by the Administrator, and (b) if a
SAR relates to all or part of an Option, such SAR shall be exercisable only to
the extent that the related Option is exercisable. Subject to the provisions of
the Agreement, each SAR that is exercisable pursuant to the preceding sentence
shall remain exercisable thereafter until the expiration of its term as
described in Section 6.3.

6.5. Exercise. To the extent that a SAR has become exercisable in accordance
with Section 6.4, such SAR may be exercised in accordance with the procedures
set forth in Section 5.5 (Exercise of Options), but without the requirement to
make a payment therefor. If the SAR is related to all or part of an Option, the
Optionee must provide with the exercise notice an instrument effecting the
surrender of the related portion of the Option. Each SAR may be settled in
shares of Stock, cash, or a combination of cash and shares. No fractional shares
shall be issued; any amount that would have been payable in fractional shares
shall be paid in cash.

6.6. Other Conditions. The Administrator may impose any other conditions upon
the exercise of Stock Appreciation Rights. Such conditions may govern the right
to exercise SARs granted before the adoption or amendment of such conditions as
well as SARs granted thereafter.

6.7. Modification Rules. The modification rules and restrictions set forth in
Sections 5.6 and 5.7 shall also apply with respect to SARs.

ARTICLE 7
RESTRICTED STOCK 

7.1. Grant. The Committee may grant Restricted Stock to Eligible Employees, and
the Independent Directors may grant Restricted Stock to Non-Employee Directors.
The number of shares granted pursuant to any Award shall be determined by the
Administrator and set forth in the Agreement.

7.2. Restrictions. During the Period of Restriction established by the
Administrator and set forth in the applicable Agreement, shares of Restricted
Stock shall not be sold, transferred, pledged, assigned, exchanged, encumbered,
alienated, hypothecated, or otherwise disposed of. In addition, if a Participant
‘s employment with the Company terminates before the end of the Period of
Restriction for any shares of Restricted Stock, all such restricted shares shall
be forfeited, and all rights of the Participant with respect to such shares of
Stock shall immediately terminate without any payment or other consideration
therefor. Any forfeited shares of Restricted Stock that had been delivered to,
or held in custody for, a Participant shall be returned to Avnet, accompanied by
any instrument of transfer requested by Avnet.

7.3. Lapse of Period of Restriction (Vesting). The Period of Restriction for
each Award of Restricted Stock shall lapse upon satisfaction of conditions
established by the Administrator and set forth in the Agreement. Such conditions
may be based on (a) continued service to Avnet or a Subsidiary for a specified
period, (b) achievement of Performance Objectives, or (c) a combination of (a)
and (b). Except as provided in Section 10.2 (Acceleration of Vesting), the
Period of Restriction for any Award that is conditioned (all or in part) on
achievement of Performance Objectives shall be no less than one (1) year from
the Grant Date, and the Period of Restriction for any Award that is not
conditioned on achievement of Performance Objectives shall lapse no faster than
pro rata on an annual basis over the three (3) year period that starts on the
Grant Date.

7.4. Settlement of Restricted Stock. Shares of Restricted Stock shall become
freely transferable immediately following the last day of the Period of
Restriction. As soon as practicable after the Period of Restriction lapses,
certificates for any shares of Restricted Stock that have not already been
delivered to the Participant shall be so delivered, at the principal office of
Avnet (or such other place as Avnet may designate), or Avnet may record the
stock transfer on its book and records without the need to issue a physical
certificate.

7.5. Voting Rights. During the Period of Restriction, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those shares.

7.6. Dividend Rights. During the Period of Restriction, Participants in whose
name Restricted Stock is granted shall be entitled to receive all dividends and
other distributions paid with respect to such Awards, as set forth in this
Section 7.6. Dividends paid in cash shall be automatically reinvested in
additional shares of Restricted Stock at a purchase price per share equal to
Fair Market Value of a share of Stock on the date of such dividend is paid;
provided, however fractional shares shall not be issued. Any amount that would
have been invested in a fractional share shall be payable to the Participant in
cash when the Period of Restriction for the underlying shares lapses. All
additional shares of Stock received by a Participant in respect of a dividend or
other distribution on Restricted Stock, whether through reinvestment or through
a dividend or other

 

--------------------------------------------------------------------------------

 



distribution paid in shares of Stock, shall be subject to the same restrictions
(for the same Period of Restriction) as the Restricted Stock with respect to
which they were received; and the right to receive cash with respect to any
fractional share shall be subject to forfeiture until the Period of Restriction
for the underlying shares lapses.

7.7. Foreign Laws. Notwithstanding any other provision of the Plan, if
Restricted Stock is to be awarded to a Participant who is subject to the laws,
including the tax laws, of any country other than the United States, the
Committee may, in its discretion, direct Avnet to sell, assign, or otherwise
transfer the Restricted Stock to a trust or other entity or arrangement, rather
than grant the Restricted Stock directly to the Participant.

ARTICLE 8
RESTRICTED STOCK UNITS 

8.1. Grant. The Committee may grant Restricted Stock Units to Eligible
Employees, and the Independent Directors may grant Restricted Stock Units to
Non-Employee Directors. The number of shares of Stock underlying any Restricted
Stock Unit Award shall be determined by the Administrator and set forth in the
Agreement.

8.2. Vesting. An Award of Restricted Stock Units shall be subject to vesting
conditions established by the Administrator and set forth in the applicable
Agreement. Such vesting conditions may be based on (a) continued service to
Avnet or a Subsidiary for a specified period, (b) achievement of Performance
Objectives, or (c) a combination of (a) and (b). Except as provided in Section
10.2 (Acceleration of Vesting), (i) if vesting of the Award is conditioned (all
or in part) on achievement of Performance Objectives, the Award shall not become
vested before the first anniversary of the Grant Date, and (ii) if vesting of
the Award is not conditioned on achievement of Performance Objectives, the Award
shall become vested no faster than pro rata on an annual basis over the three
(3) year period that starts on the Grant Date. If a Participant’s employment
with the Company terminates before his Award becomes fully vested, the unvested
portion of such Award shall be forfeited.

8.3. Settlement of Restricted Stock Units. Subject to Section 10.6, as soon as
practicable after any Restricted Stock Unit becomes vested, Avnet shall transfer
to the Participant one share of Stock for each such vested Restricted Stock
Unit, cash in lieu of shares of Stock, or a combination of cash and shares of
Stock. No fractional shares shall be issued with respect to vesting of
Restricted Stock Units.

8.4. Dividend Rights. Participants in whose name Restricted Stock Units are
granted shall not be entitled to receive dividends or other distributions with
respect to shares of Stock underlying such Restricted Stock Unit, unless the
Agreement provides otherwise. Any right to receive dividends or other
distributions shall be subject to the same vesting conditions and risk of
forfeiture as the Restricted Stock Units with respect to which such right is
granted, and all dividends and distributions shall be paid when the applicable
Restricted Stock Units are settled.

ARTICLE 9
OTHER STOCK UNIT AWARDS 

9.1. Grant. The Committee may grant Other Stock Unit Awards to Eligible
Employees, and the Independent Directors may grant Other Stock Unit Awards to
Non-Employee Directors. Each Other Stock Unit Award may be granted as a
stand-alone Award or in connection with another Award made under the Plan, and
may be in the form of Stock or other securities. The number of shares of Stock
or other securities underlying any Other Stock Unit Award shall be determined by
the Administrator and set forth in the Agreement.

9.2. Amount of Award. The value of each Other Stock Unit Award shall be based,
in whole or in part, on the value of the underlying Stock or other securities.
The Administrator, in its sole and complete discretion, may determine that an
Other Stock Unit Award may provide to the Participant (a) dividends or dividend
equivalents (to the extent provided in the applicable Agreement) and (b) cash
payments in lieu of or in addition to an Award.

9.3. General Rules for Other Stock Unit Awards. Subject to the requirements of
the Plan, including this Section 9.3, the Administrator shall have sole and
complete discretion to determine the terms, restrictions, conditions, vesting
requirements, and payment rules of an Other Stock Unit Award (collectively, the
“Rules”). The Rules for each Other Stock Unit Award shall be set forth in the
Award Agreement. Each Other Stock Unit Award need not be subject to identical
Rules.

(a) An Other Stock Unit Award shall be subject to vesting conditions established
by the Administrator and set forth in the applicable Agreement. Such vesting
conditions may be based on any criterion permitted by Section 8.2; provided
that, except as provided in Section 10.2 (Acceleration of Vesting), the minimum
vesting period required by Section 8.2 shall also apply for Other Stock Unit
Awards.

(b) An Other Stock Unit Award may be contingent on the payment of cash
consideration by the Participant upon receipt of the Award or provide that the
Award, and any Stock or other securities issued in conjunction with the Award,
be delivered without the payment of cash consideration.



 

--------------------------------------------------------------------------------

 



(c) An Other Stock Unit Award may be subject to a deferred payment schedule, if
so set forth in the Agreement.

(d) The Administrator, in its sole and complete discretion, as a result of
certain circumstances, including the assumption of, or substitution of stock
unit awards of a company with which Avnet or a Subsidiary participates in an
acquisition, separation, or similar corporate transaction, may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on
an Other Stock Unit Award at the time of grant.

ARTICLE 10
ADDITIONAL TERMS AND PROVISIONS 

10.1. Agreements. Promptly after the granting of any Award or the modification
of any outstanding Award, the Administrator shall cause such Participant to be
notified of such action and shall cause Avnet to deliver to such Participant an
Agreement (which Agreement shall be signed on behalf of Avnet by an officer of
Avnet with appropriate authorization therefor) evidencing the Award so granted
or modified and the terms and conditions thereof and including (when
appropriate) an addendum evidencing the SAR so granted or modified and the terms
and conditions thereof.

10.2. Acceleration of Vesting. The Administrator, in its sole discretion, may
accelerate the vesting of any Award (including the lapsing of the Period of
Restriction for Restricted Stock), or remove conditions for vesting (or lapsing
of the Period of Restriction) upon a Change in Control or the Participant’s
death, retirement, layoff, separation from service in connection with a Change
in Control, or other separation from service where the Administrator determines
that such treatment is appropriate and in the Company’s best interests, as well
as upon assumption of, or in substitution for equity awards of a company with
which Avnet or a Subsidiary participates in an acquisition, separation, merger,
or similar corporate transaction; provided, however, that with respect to an
Award to a Covered Participant that is intended to qualify as “other
performance-based compensation,” waiver of performance conditions shall be
permitted only to the extent permitted by Revenue Ruling 2008-13 or any
successor thereto. In addition, the Administrator may grant awards of Restricted
Stock, Restricted Stock Units, and Other Stock Unit Awards that do not satisfy
the minimum vesting periods and Periods of Restriction prescribed by Sections
7.3, 8.2, and 9.3(a); provided, however, that the total number of shares of
Stock underlying Awards that do not satisfy such minimum vesting periods and
Periods of Restriction shall not exceed five percent (5%) of the total number of
shares available for grant under the Plan.

10.3. Tax Withholding. The Company shall have the right to deduct from all
amounts paid to a Participant or beneficiary any taxes required by law to be
withheld in respect of Awards under the Plan. In the case of an Award settled in
shares of Stock, no shares of Stock shall be issued, and no election under
Section 83(b) of the Code shall be accepted, unless and until arrangements
satisfactory to the Company have been made to satisfy any applicable withholding
tax obligations. Without limiting the generality of the foregoing and subject to
such terms and conditions as the Committee may impose, the Company shall have
the right to (a) retain shares of Stock or (b) subject to such terms and
conditions as the Committee may establish from time to time, allow Participants
or beneficiaries to (i) tender shares of Stock (including shares of Stock
issuable in respect of an Award) to satisfy, in whole or in part, the amount
required to be withheld, or (ii) pay the required withholding amount to Avnet in
cash. For purposes of determining the number of shares of Stock required to
satisfy a withholding obligation, the Fair Market Value shall be calculated as
of the date that the amount to be withheld is determined. A Participant or
beneficiary shall pay Avnet cash for any fractional share that would otherwise
be required to be withheld. Regardless of the amount withheld, each Participant
and beneficiary shall be responsible at all times for paying all federal, state,
and local income and employment taxes due with respect to any Award (including
taxes due with respect to imputed income), and the Company shall not be
responsible for any interest or penalty that a Participant incurs by failing to
make timely payments of tax.

10.4. No Right to Employment. The Plan shall not confer upon any Participant or
other individual any right with respect to continuance of employment by the
Company or continuance of membership on the Board of Directors, nor shall it
interfere in any way with his right, or the Company’s right, to terminate his
employment or Board membership at any time.

10.5. Shareholder Rights. Except provided in Article 7 with respect to
Restricted Stock, no Participant shall acquire or have any rights as a
shareholder of Avnet by virtue of any Award until the certificates representing
shares of Stock issued pursuant to the Award or the exercise thereof are
delivered to such Participant or otherwise recorded in the books and records of
Avnet in accordance with the terms of the Plan. Subsequent to such delivery of
Stock certificates or recordation in the books and records of Avnet, the
recipient of shares of Stock shall have the full rights of a holder of such
Stock.

10.6. Registration of Shares. It is Avnet’s present intention to register under
the Securities Act. Avnet shall not be obligated to sell or deliver any shares
of Stock pursuant to the granting or exercise of any Award unless and until—

(a) either (i) Avnet has received from its counsel an opinion concluding that
such shares need not be registered under the Exchange Act, or (ii) (A) Such
shares have been registered under the Securities Act, (B) no stop order
suspending the effectiveness of such registration statement has been issued and
no proceedings therefor have been instituted or threatened

 

--------------------------------------------------------------------------------

 



under said Act, and (C) there is available at the time of such grant and/or
exercise a prospectus containing certified financial statements and other
information meeting the requirements of Section 10(a)(3) of said Act;

(b) such shares are (or upon official notice of issuance will be) listed on each
national securities exchange on which the Stock is then listed;

(c) the prior approval of such delivery has been obtained from any State
regulatory body having jurisdiction (but nothing herein contained shall be
deemed to require Avnet to register or qualify as a foreign corporation in any
State nor, except as to any matter or transaction relating to the sale or
delivery of such shares, to consent in service of process in any State); and

(d) if the Committee so requires, Avnet has received an opinion from its counsel
with respect to compliance with the matters set forth in subsections (a), (b),
and/or (c) of this Section 10.6. In addition, the making of any Award or
determination, the delivery or recording of a stock transfer, and payment of any
amount due to a Participant may be postponed for such period as Avnet may
require, in the exercise of reasonable diligence, to comply with the
requirements of any applicable law.

10.7. Document Requirements. The Committee may require, as a condition of any
payment or share issuance, that certain agreements, undertakings,
representations, certificates, and/or information, as the Committee may deem
necessary or advisable, be executed or provided to the Company to assure
compliance with all applicable laws. Any certificates for shares of Stock
delivered under the Plan may be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Stock is then listed, and any applicable federal or
state securities law.

10.8. Deferrals. The Administrator may allow a Participant to elect to defer
receipt of any payment of cash or any delivery of shares of Stock that would
otherwise be due to such Participant by virtue of the exercise, earn-out, or
settlement of any Award made under the Plan, other than Options or Stock
Appreciation Rights. If such election is permitted, the Committee shall
establish rules and procedures for such deferrals, including provisions that the
Committee or the Participant determines are necessary or advisable to comply
with, or avoid being subject to, the requirements of Section 409A of the Code,
and provisions for the payment or crediting of dividend equivalents in respect
of deferrals credited in units of Stock.

10.9. Nontransferability. Except as otherwise provided in Section 7.7, this
Section 10.9, or the applicable Agreement, no Award granted under the Plan, and
no interests therein, may be sold, transferred, pledged, assigned, exchanged,
encumbered or otherwise alienated or hypothecated; and each Award shall be
exercisable during the Participant’s lifetime only by the Participant or his
legal guardian or representative.

(a) An Award may be transferred by testamentary disposition or the laws of
descent and distribution.

(b) The Committee shall have sole discretion to approve, and to establish terms
and conditions for, a transfer of an Option other than an Incentive Stock Option
to (i) the child, step-child, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, including adoptive
relationships, and any person sharing the Participant’s household (other than a
tenant or employee) of the Participant (an “Immediate Family Member”); (ii) a
trust in which Immediate Family Members have more than fifty percent of the
beneficial interest; (iii) a foundation in which Immediate Family Members or the
Employee control the management of the assets; or (iv) any other entity in which
Immediate Family Members or the Employee own more than 50% of the voting
interests; provided, however, that, without the prior approval of the Committee,
no Permitted Transferee shall further transfer an Award, either directly or
indirectly, other than by testamentary disposition or the laws of descent and
distribution. For example, without prior approval of the Committee, a Permitted
Transferee may not transfer an Award by reason of the dissolution of, or a
change in the beneficiaries of, a Permitted Transferee that is a trust; the
sale, merger, consolidation, dissolution, or liquidation of a Permitted
Transferee that is a partnership (or the sale of all or any portion of the
partnership interests therein); or the sale, merger, consolidation, dissolution
or liquidation of a Permitted Transferee that is a corporation (or the sale of
all or any portion of the stock thereof).

(c) The Committee shall have discretion to authorize a transfer pursuant to a
domestic relations order; provided, however, that the Committee shall not be
required under any circumstance to accept or approve a transfer pursuant to a
domestic relations order.

10.10. Applicable Law and Severability. The Plan, and its rules, rights,
agreements and regulations, shall be governed, construed, interpreted and
administered solely in accordance with the laws of the state of New York,
without regard to any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. If any provision of the Plan is held invalid,
illegal, or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if such invalid, illegal or unenforceable
provision (or portion thereof) had never been included in the Plan.



 

--------------------------------------------------------------------------------

 



10.11. Special Incentive Compensation. No shares of Stock or other remuneration
provided pursuant to an Award shall be included in compensation for purposes of
determining the amount payable to any individual under any pension, savings,
retirement, life insurance, or other employee benefits arrangement of the
Company, unless otherwise determined by the Company.

10.12. Legends. In its sole and complete discretion, the Committee may elect to
legend certificates representing shares of Stock sold or awarded under the Plan,
to make appropriate references to the restrictions imposed on such shares.

10.13. Section 16(b) of the Exchange Act. All Agreements for Participants
subject to Section 16(b) of the Exchange Act shall be deemed to include any such
additional terms, conditions, limitations and provisions as Rule 16b-3 requires,
unless the Committee in its discretion determines that any such Award should not
be governed by Rule 16b-3. In addition, with respect to persons subject to
Section 16(b) of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3. To the extent that any
provision of the Plan or any action by the Administrators fails to comply with
Rule 16b-3, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

10.14. Section 162(m) of the Code. Each Award to a Covered Participant that is
contingent upon the achievement of Performance Objectives shall be deemed to
include any such additional terms, conditions, limitations, and other provisions
as are necessary for such Award to qualify as “other performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, unless the
Committee in its discretion determines that such Award is not intended to
qualify as “other performance-based compensation.” Performance Objectives for
each Award granted to a Covered Employee shall be measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, as specified by the Committee in the Agreement. The
Performance Objectives for each Award that is intended to qualify as “other
performance-based compensation” shall be set forth in writing no later than 90
days after commencement of the period of service (within the meaning of Treas.
Reg. §1.162-27(e)(2)(i)) to which the Performance Objectives relate (or, if
sooner, before 25 percent (25%) of such period of service has elapsed), at a
time when achievement of the Performance Objectives is substantially uncertain.
To the extent permitted by Section 162(m)(4)(C) of the Code, the Committee may
adjust performance results to take into account extraordinary, unusual,
non-recurring, or non-comparable items, and shall have discretion to reduce the
amount due upon attainment of any Performance Objective. No amount shall be paid
to a Covered Employee pursuant to an Award that is contingent upon the
achievement of Performance Objectives unless and until the Committee has
certified that the Performance Objectives have been satisfied. To the extent
required by Section 162(m) of the Code, canceled Awards shall continue to be
counted against the limit set forth in Section 3.2 on shares of Stock available
for Awards.

10.15. Section 409A of the Code. The Plan, any Award granted under the Plan, and
all Agreements evidencing such Awards, shall be interpreted, administered, and
construed consistent with the intent that (a) all options, SARs, and comparable
awards shall be exempt from Section 409A of the Code by reason of the exemption
for certain stock rights set forth in Treas. Reg. § 1.409A-1(b)(5); (b) all
Awards of Restricted Stock shall be exempt from Section 409A of the Code by
reason of the exemption for restricted property governed by Section 83 of the
Code set forth in Treas. Reg. § 1.409A-1(b)(6); (c) all Restricted Stock Unit
Awards shall be exempt from Section 409A of the Code by reason of the
“short-term deferral rule” set forth in Treas. Reg. § 1.409A-1(b)(4); and (d)
and all Other Stock Unit Awards shall be exempt from Section 409A of the Code by
reason of one of the provisions referenced in clause (a), (b), or (c), except
(with respect to each type of Award) to the extent that the applicable Agreement
clearly sets forth an intent to provide for nonqualified deferred compensation
that is subject to the requirements of Section 409A.

10.16. Application of Proceeds. The proceeds received by the Company from the
sale of Shares under the Plan shall be used for general corporate purposes.

10.17. Rules of Construction. Whenever used in the Plan, (a) words in the
masculine gender shall be deemed to refer to females as well as to males; (b)
words in the singular shall be deemed to refer also to the plural; (c) the word
“include” shall mean “including but not limited to”; (d) references to a statute
or regulation or statutory or regulatory provision shall refer to that provision
(or to a successor provision of similar import) as currently in effect, as
amended, or as reenacted, and to any regulations and other formal guidance of
general applicability issued thereunder; and (e) references to a law shall
include any statute, regulation, rule, court case, or other requirement
established by an exchange or a governmental authority or agency, and applicable
law shall include any tax law that imposes requirements in order to avoid
adverse tax consequences.

10.18. Headings and Captions. The headings and captions in this Plan document
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

10.19. Effective Date. The Plan shall become effective on the date the Plan is
approved by Avnet’s shareholders.





 

--------------------------------------------------------------------------------

 



ARTICLE 11
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION 

11.1. Share Adjustments. If the Stock is split, divided, or otherwise
reclassified into or exchanged for a greater or lesser number of shares of Stock
or into shares of Stock and/or any other securities of Avnet by reason of
recapitalization, reclassification, stock split or reverse split, combination of
shares or other reorganization, the term “Stock” as used herein shall thereafter
mean the number and kind of shares or other securities into which the Stock
shall have been so split, divided or otherwise reclassified or for which the
Stock shall have been so exchanged; and the remaining number of shares of Stock
which may, in the aggregate, thereafter be delivered pursuant to the grant or
exercise of an Award and the remaining number of shares of Stock which may
thereafter be delivered pursuant to the exercise of any Options and/or Stock
Appreciation Rights then outstanding, shall be correspondingly adjusted. If a
dividend payable in shares of Stock is paid to the holders of outstanding shares
of Stock, the remaining number of shares of Stock which may, in the aggregate,
thereafter be delivered pursuant to the exercise or grant of Awards, and the
remaining number of shares of Stock that may thereafter be delivered pursuant to
the exercise of any Awards then outstanding shall be increased by the percentage
that the number of shares of Stock so paid as a dividend bears to the total
number of shares of Stock outstanding immediately before the payment of such
dividend. If an extraordinary cash dividend is paid to the holders of
outstanding shares of Stock, the remaining number of shares of Stock that may,
in the aggregate, thereafter be delivered pursuant to the exercise or grant of
Awards and the remaining number of shares of Stock that may thereafter be
delivered pursuant to the exercise of any Awards then outstanding, shall be
equitably adjusted by the Committee.

11.2. Exercise Price Adjustments. If the Stock is split, divided or otherwise
reclassified or exchanged, or that any dividend payable in shares or Stock or
extraordinary cash dividend is paid to the holders of outstanding shares of
Stock, in each case, as provided in the preceding paragraph, the purchase price
per share of Stock upon exercise of outstanding Options, and the aggregate
number of shares of Stock with respect to which Awards may be granted to any
Participant in any calendar year, shall be correspondingly adjusted.

11.3. Fractional Shares. Notwithstanding any other provision of this Article 11,
if upon any adjustment made in accordance with Section 11.1 above, the remaining
number of shares of Stock which may thereafter be delivered pursuant to the
exercise of any Award then outstanding shall include a fractional share of
Stock, such fractional share of Stock shall be disregarded for all purposes of
the Plan and the Optionee holding such Award shall become entitled neither to
purchase the same nor to receive cash or scrip in payment therefor or in lieu
thereof.

ARTICLE 12
AMENDMENT OR TERMINATION OF THE PLAN 

12.1. The Plan shall automatically terminate on November 4, 2020, unless it is
sooner terminated pursuant to Section 12.2, below. No Award shall be granted
after the Plan terminates. All Awards granted before the Plan terminates shall
continue in effect thereafter in accordance with the terms of the applicable
Agreements and the Plan.

12.2. Reservation of Rights. The Board of Directors may amend or terminate the
Plan at any time as the Board may deem advisable and in the best interests of
Avnet; provided, however, that the terms of an outstanding Award shall not be
changed without written consent of the Participant and, unless approved by the
affirmative vote of a majority of the votes cast at a meeting of the
shareholders of Avnet duly called and held for that purpose, no amendment to the
Plan shall be adopted which shall (a) affect the composition or functioning of
the Committee; (b) increase the aggregate number of shares of Stock that may be
delivered pursuant to the exercise of Awards; (c) increase the aggregate number
of shares of Stock with respect to which Options or other Awards may be granted
to any Participant during any calendar year; (d) decrease the minimum purchase
price per share of Stock (in relation to the Fair Market Value thereof at the
respective dates of grant) upon the exercise of Options; or (e) extend the
ten-year maximum period within which an Award is exercisable or the termination
date of the Plan.

 

--------------------------------------------------------------------------------